Citation Nr: 0204534	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-19 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for reactive airway 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1975 to December 1976 and he served in 
the Air Force Reserves from July 1991 to April 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that a rating decision in 
October 1997 denied entitlement to service connection for 
reactive airway disease based on the veteran's active Marine 
Corps service from February 1975 to December 1976 and that 
the issue in the current appeal is whether reactive airway 
disease was incurred in or aggravated by his service in the 
Air Force Reserves from July 1991 to April 1997.


FINDINGS OF FACT

1.  The veteran had a respiratory condition which pre-existed 
his entrance upon service in the Air Force Reserves in July 
1991.

2.  The veteran's underlying respiratory condition did not 
worsen during periods of active duty and active duty for 
training from July 1991 to April 1997 when he was serving in 
the Air Force Reserves.


CONCLUSION OF LAW

Reactive airway disease was not incurred in or aggravated by 
active duty or active duty for training in the Air Force 
Reserves.  38 U.S.C.A. §§  101(24), 1110, 1131, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish service connection for a disability claimed to have 
been incurred during Reserves service. The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
the notice provisions of the VCAA have been complied with.  
The Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991 & Supp. 2001). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. 1111 (West 1991); 38 
C.F.R. 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. 1153 (West 1991); 
38 C.F.R. 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001). Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  See Jensen 
v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 
1 Vet. App. 292 (1991).

The veteran does not contend that his respiratory disorder, 
reactive airway disease, was incurred in or aggravated by his 
period of active service in the Marine Corps from February 
1975 to December 1976.  Rather, he contends that reactive 
airway disease was incurred in or aggravated during his 
service in the Air Force Reserves from July 1991 to April 
1997.

The veteran's service medical records disclose that, in a 
report of medical history for enlistment in the Air Force 
Reserves in July 1991, he denied that he had or had ever had 
a chronic cough.  On an applicant medical prescreening form 
in July 1991, the veteran stated that he did not have and he 
had never had asthma or respiratory problems.  At an 
examination for enlistment in the Air Force Reserves in July 
1991, the veteran's nose, throat, lungs, and chest were 
evaluated as normal.  Because a disorder of the respiratory 
system was not noted at the veteran's entrance upon Reserves 
service in July 1991, a presumption that his respiratory 
system was in sound condition at that time arises.  38 
U.S.C.A. 1111 (West 1991); 38 C.F.R. 3.304(b) (2001).  
However, the Board finds that the presumption of soundness 
has been rebutted by clear and unmistakable evidence, 
consisting of the veteran's own statements to treating 
physicians.

Office notes of a private physician who saw the veteran in 
January 1994 for a croup-like non-productive cough show that 
the veteran stated that he had had recurrent bronchitis all 
of his life.  A report by another physician in November 1996 
noted a statement by the veteran that, when he was a child, 
his father was transferred by the Marine Corps from the Gulf 
Coast to California in an attempt to alleviate the veteran's 
childhood respiratory problems.  The Board finds that the 
history of a respiratory disorder provided by the veteran is 
sufficient to rebut the presumption that his respiratory 
system was in sound condition at entrance into the Reserves 
in July 1991.  The issue for consideration thus becomes 
whether a respiratory condition which pre-existed Reserves 
service was aggravated during such service.  Specifically, 
the issue is whether a respiratory condition was aggravated 
during periods of active duty or active duty for training 
(ACDUTRA) from July 1991 to April 1997.  38 U.S.C.A. §§ 
101(24).

The veteran's Reserves personnel records show that he served 
on active duty 2 days in 1991, 27 days in 1992, 15 days in 
1993, 18 days in 1994, 13 days in 1995, and 24 days in 1996, 
and that from July 1991 until his separation from the 
Reserves in April 1997 he also had periods of ACDUTRA.  The 
veteran testified at a personal hearing in January 2000 that, 
at the same time he was serving in the Air Force Reserves at 
Eglin Air Force Base, Florida, he was a full-time civilian 
employee of the Air Force working at that location.  He 
testified further that no one had been able to pinpoint the 
precise time that he developed reactive airway disease, the 
respiratory disorder for which he is seeking service 
connection.  The veteran asserted in his testimony that his 
respiratory disability began during the period of time he was 
a civilian Air Force employee and a member of the Air Force 
Reserves with frequent periods of active service and ACDUTRA.  
However, the Board had found that the veteran had a 
respiratory condition which pre-existed his Reserves service 
and thus the issue is not, as the veteran claims, whether he 
experienced the onset of a respiratory condition in a 
civilian capacity or a military capacity between July 1991 
and April 1997.  Instead, the issue is whether the veteran's 
underlying respiratory condition as contrasted to symptoms 
worsened as a result of periods of active service and ACDUTRA 
from July 1991 to April 1997.  Jensen, Hunt, supra.  

During his service in the Air Force Reserves, the veteran was 
treated and evaluated by private physicians for complaints of 
a recurrent cough.  He was not treated by service department 
physicians.  Office records of M. F. K., MD, a general 
surgeon, show that she treated him from February 1993 to 
October 1996 for a recurrent cough.  She prescribed 
medication and the use of inhalers.  She characterized his 
cough as "bark-like".  In October 1996, she reported that 
he had chronic obstructive pulmonary disease.  The veteran's 
service medical records show that, in October 1996, he 
reported to the medical service that he was being treated for 
"asthmatic bronchitis" and that he was instructed to 
provide documentation from his private physician to be 
reviewed for a physical profile.  He then submitted copies of 
treatment records from Dr. M. F. K., and, in November 1996, 
he was placed on a profile as not qualified for deployment.  
It was noted that, due to his respiratory condition, in the 
event that the veteran needed to use a gas mask during 
Reserves service, he would be unable to administer his 
prescribed medication to himself.

In November and December 1996, the veteran was evaluated by 
M. A. B., MD, a specialist in pulmonary medicine, who 
reported that the veteran had a "brassy" cough, without 
wheezing.  Dr. M. A. B. noted that the veteran could not 
associate his bronchitis episodes with any exposure at work 
or at home.  On examination, the nasopharynx and oropharynx 
were clear; there were no nasal polyps or purulent nasal 
secretions; the chest moved symmetrically with respiration 
and was clear to percussion and auscultation; forced 
exhalation and coughing did not precipitate wheezing.  During 
his office visit, the veteran had 2 or 3 cough paroxysms.  A 
spirometry and a chest X-ray were normal.  The impression was 
recurrent bronchitis episodes in an individual with childhood 
bronchitis symptoms, an atopic (allergic) son, and normal 
spirometry.  Dr. M. A. B. ordered a methacholine study to 
rule in or rule out cough variant asthma and reactive airway 
disease.  The study was performed in December 1996 and showed 
that the veteran had airway hyper-responsiveness and that he 
did not have asthma.  Dr. M. A. B. noted that the veteran had 
raised a question of whether he was being affected by the 
environment of the building at Eglin Air Force Base where he 
worked.  Dr. M. A. B. ordered a study to determine whether 
the veteran had pneumonitis caused by exposure to common 
fungal agents.  The test was negative.

The veteran submitted a report dated in May 1997 by an Air 
Force bioenvironmental engineer who tested the indoor air 
quality of the building at Eglin Air Force Base where the 
veteran had served in the Reserves from the fall of 1995 
until April 1997.  The engineer found that the air quality in 
the south wing of the building was poor.  He noted that 3 
persons identified as having respiratory problems, including 
the veteran, had been working in that part of the building.  
The engineer stated in his report, "Based on observations, 
personnel interviews, indoor air quality measurements, and 
experience, it can be concluded that the air quality 
(specifically low relative humidity, temperature, and 
unfiltered air), though not necessarily the cause of the 
initial respiratory problems of the three individuals 
discussed, probably contributed to the current chronic nature 
and increased sensitivity of the individuals to conditions in 
the building.  Their condition may also be caused by their 
location in the building as well as the amount of time these 
individuals stay in the building during the day."

In February 1997, the veteran was notified that an Air Force 
physical disqualification review board concurred with an Air 
Force Reserve Surgeon that he was physically disqualified for 
worldwide duty and did not meet the requirements for 
retention in the United States Air Force Reserve by reason of 
asthma.  In April 1997, the veteran was placed on the Air 
Force Reserve retired list.

At his personal hearing in January 2000, when asked by his 
representative if he was having respiratory problems now, the 
veteran stated, "The problems have subsided.  I am still 
having recurrent bronchial bouts but not as half as intense 
as they were.  I'm still not dependent on inhalers, but I 
still have inhalers on hand."  He testified further that he 
was not currently being treated by any physician for 
bronchitis.

In June 2001, the RO notified the veteran that, pursuant to 
the VCAA, VA must make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records.  The RO stated that a current physical disability 
could be shown by medical evidence or other evidence showing 
that he had persistent or recurrent symptoms of disability 
and that the RO would get any VA medical records or other 
medical treatment records which he told the RO about.  The 
veteran did not respond to the RO's letter.  He did not 
submit any medical evidence of current respiratory disability 
or identify any such evidence for VA to assist him in 
obtaining.

With regard to the veteran's claim that a respiratory 
condition which pre-existed his service in the Air Force 
Reserves was aggravated by active service or ACDUTRA between 
July 1991 and April 1997, the Board notes that the veteran 
has not submitted any competent medical evidence that his 
underlying respiratory disorder worsened during that period 
of time and there is no such evidence of record.  Although 
the records of Dr. M. F. K. and Dr. M. A. B. show the 
presence of a recurrent cough during the years the veteran 
was serving in the Reserves, which may have been temporarily 
exacerbated by the poor air quality in his workplace, the 
Board finds that the veteran's statement on the July 1991 
applicant medical prescreening form that he had not 
previously had respiratory problems was not correct, in view 
of his statement to Dr. M. F. K. in January 1994 that he had 
had recurrent bronchitis all of his life.  Significantly, in 
January 2000, the veteran testified that his respiratory 
problems have "subsided."  When notified in June 2001, 
almost a year ago, that he should submit or identify medical 
evidence or other evidence concerning any current disability, 
the veteran did not respond.  Because there is no competent 
medical evidence of record showing aggravation of the 
veteran's reactive airway disease by Reserves service, 
entitlement to service connection for reactive airway disease 
is not established.  38 U.S.C.A. §§  101(24), 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 

 

ORDER

Service connection for reactive airway disease is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

